DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 3/24/21. By virtue of this amendment, claims 3-7, 17-21 are cancelled and thus, claims 1-2, 8-16, 22-27 are currently presented in the instant application.
Claim Objections
Claims 22-23 are objected to because of the following informalities:  
Regarding claim 22, line 1, “The method of claim 21” and should be inserted to ---The method of claim 15---.
Claim 23 is also objected, since it is dependent to claim 22.
  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed on 3/24/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to independent claims 1 and 15. Examiner does not find Applicants arguments persuasive for following reason:
	Applicant argues that, 1) the proposed amendment “receive, via the communication circuit, a status message from a lighting device of the group of lighting devices in response to the at least one status query message, wherein the status message is received prior to receipt of another status message that is received in response to the at least one status query message from the group of lighting devices, and wherein the status message that indicates the an on/off state of the at least one lighting device” as recited in claim 1 and “ receive  a status message from a lighting device of the group of lighting devices in response to the at least one status query message, wherein the status message is received prior to receipt of another status message that is received in response to the at least one status query message from the group of lighting devices” and “display the feedback on the status 
	However, Examiner does not see how to disclose “wherein the status message is received prior to receipt of another status message that is received in response to the at least one status query message from the group of lighting devices”. In specification, Examiner sees “prior” as shown in paragraph [0118] for a predefined number of times prior to performing control, paragraph [0149] for prior to the remote control device 202 transmitting an initial message, paragraph [0163} for remote control device 302 may send the status query message 306 to the lighting device 304a and receive the status message 308 prior to sending a status query message to the lighting device 304a.
	For this reason, claims 1-2, 8-10, 14-16, 22-24 and 27  remain rejected under 35 U.S.C. 102(1) as being anticipated by Newman, JR et al (US Pub No: 2014/0175875).
	Claims 11-13 and 25-26 remain rejected under 35 U.S.C. 103 as being unpatentable over by Newman, JR et al (US Pub No: 2014/0175875) in view of Newman, JR et (US Pub. No: 2014/0126261).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 14-16, 22-24 and 27 are rejected under 35 U.S.C. 102(1) as being anticipated by Newman, JR et al (US Pub No: 2014/0175875).
Regarding claim 1, Newman, JR et al disclose a device (110, 120) (figures 2, 4B,5A-5C, paragraphs[0024, 0025]) comprising: a user interface(buttons(552)); a communication circuit(430, 432, 530,532); a status indicator (visual indicators(118, 122,418, 556)(paragraph [0033])) configured to 
Regarding claim 2, Newman, JR et al disclose wherein the actuation is configured to control the state of one or more lighting devices in the group of lighting devices, and wherein the control circuit is further configured to transmit, via the communication circuit, a digital message configured to control the state of the one or more lighting devices in the group of lighting devices based on the state indicated by the status message. Paragraphs [0058, 0068, 0071].
Regarding claim 8, Newman, JR et al disclose wherein the group of lighting devices comprises a master lighting device, and the at least one lighting device from which the status message is received is the master lighting device, and wherein the control circuit is configured to determine whether to display feedback on the status indicator to indicate an on state or an off state based on the on/off state included in the status message received from the master lighting device of the group of lighting devices. Paragraph [0036, 0088, 0089].
Regarding claim 9, Newman, JR et al disclose wherein the at least one lighting device is a first lighting device of the group of lighting devices from which the control circuit receives the status message, and wherein the control circuit is configured to determine whether to transmit an on command or an off command based on the on/off state included in the status message received 
Regarding claim 10, Newman, JR et al disclose wherein the state comprises an intensity level of the at least one lighting device of the group of lighting devices. Paragraphs [0036, 0058].
Regarding claim 14, Newman, JR et al disclose wherein the control circuit is configured to transmit a respective status query message to each of the lighting devices in the group of lighting devices and stop transmitting the respective status query messages when a status message from a particular one of the lighting devices indicates that the particular one of the lighting devices is in a non-preferred state. Paragraphs [0036, 0058].
Regarding claim 15, Newman, JR et al disclose a device (110, 120) (figures 2, 3A, 4A, 5A-5C), a method of providing feedback of at least one lighting device of a group of lighting devices(104A-104C,404), the method comprising: identifying an actuation of a user interface(buttons of user) of a remote control device(120); in response to the actuation, transmitting a status query message configured to identify a state of the at least one lighting device of the group of lighting devices(104A-104C, 404)paragraph [0035, 0054], receiving a status message that indicates the state of the at least one lighting device (paragraphs [0029, 0053,0068,0071]), wherein the state comprises an on/off state of the at least one lighting device of the group of lighting devices: and displaying feedback on a status indicator of the remote control device based on the state of the at least one lighting device of the group of lighting devices indicated in the status message. Paragraphs [0033,118, 122, 418, 556].
Regarding claim 16, Newman, JR et al disclose a device (110, 120) (figures 2), wherein the actuation is configured to control the state of one or more lighting devices in the group of lighting devices, and the method further comprising: transmitting a digital message configured to control the state of the one or more lighting devices in the group of lighting devices based on the state indicated by the status message. Paragraphs [0058, 0068, 0071].

Regarding claim 23, Newman, JR et al disclose wherein the at least one lighting device is a first lighting device of the group of lighting devices from which the control circuit receives the status message, the method further comprising: determining whether to transmit an on command or an off command based on the on/off state included in the status message received from the first lighting device of the group of lighting devices from which the control circuit receives the status message. Paragraphs [0058, 0068, 0071].
Regarding claim 24, Newman, JR et al disclose wherein the state comprises an intensity level of the at least one lighting device of the group of lighting devices. Paragraphs [0036, 0058].
Regarding claim 27, Newman, JR et al disclose a device (110, 120) (figures 2) further comprising: transmitting a respective status query message to each of the lighting devices in the group of lighting devices; and stopping transmitting the respective status query messages when a status message from a particular one of the lighting devices indicates that the particular one of the lighting devices is in a non-preferred state. Paragraphs [0036, 0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 11-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over by Newman, JR et al (US Pub No: 2014/0175875) in view of Newman, JR et (US Pub. No: 2014/0126261).
Regarding claims 11-13, Newman, JR et al disclose in figures 2 and 5A, a user may contact one button of the one or more buttons 552 of remote control device 500A to order the appropriate dimmer switch (e.g., the dimmer switch 110A) to adjust the intensity of a lighting load (e.g., the lighting load 104A) to 50%, among many other configurable adjustments as shown in paragraph [0070].
Newman, JR et al do not disclose wherein the user interface comprises a rotary knob or a linear control, wherein the control circuit is configured to: determine a dynamic starting point for a rotation of the rotary knob based on the state of the at least one lighting control device indicated in the status message; and control the status indicator to indicate the dynamic starting point and wherein the dynamic starting point defines a lighting level from which the lighting control devices may be controlled in response to the rotation of the rotary knob.
Newman, JR et (US Pub. No: 2014/0126261) disclose a linear slider control or a rotary knob in order to control the amount of power delivered to the lighting load as shown in paragraph [0006].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Newman, JR et (US Pub. No: 2014/0126261) into the device of Newman, JR et to provide more flexible control the amount of power delivered to the lighting load such as starting point(zero% light level) to maximum point (maximum light level (100%)).
Regarding claims 25-26, Newman, JR et al disclose in figures 2 and 5A, a user may contact one button of the one or more buttons 552 of remote control device 500A to order the appropriate 
Newman, JR et al do not disclose further comprising: determining a dynamic starting point for a rotation of a rotary knob of the user interface based on the state of the at least one lighting control device indicated in the status message; and illuminating the status indicator to indicate the dynamic starting point and further comprising: adjusting a lighting level for controlling the lighting control devices in response to the rotation of the rotary knob based on the dynamic starting point.
Newman, JR et (US Pub. No: 2014/0126261) disclose a linear slider control or a rotary knob in order to control the amount of power delivered to the lighting load as shown in paragraph [0006].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Newman, JR et (US Pub. No: 2014/0126261) into the device of Newman, JR et to provide more flexible adjust or control the amount of power delivered to the lighting load such as starting point(zero% light level) to maximum point (maximum light level (100%)).

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh D A/

Art Unit 2844